Exhibit 10.1

COMPENSATION MODIFICATION AGREEMENT

THIS COMPENSATION MODIFICATION AGREEMENT (“Agreement”), is made this 29th day of
September 2009, by and between Heritage Financial Corporation, Heritage Bank and
Central Valley Bank, its wholly owned subsidiaries (together, the
“Corporation”), and             , an officer of the Corporation (“Executive”).

WHEREAS, on November 21, 2008, the Corporation entered into a Letter Agreement,
which incorporates by reference the Securities Purchase Agreement – Standard
Terms, with the United States Department of the Treasury (“UST”), governing the
Corporation’s participation in the UST Troubled Assets Relief Program (“TARP”)
Capital Purchase Program (“CPP”), under which the Corporation issued preferred
stock and warrants to purchase Corporation stock to the UST in return for cash;
and

WHEREAS, in order for the Corporation to participate in the CPP, the Corporation
and certain of its officers must comply with Section 111(b) of the Emergency
Economic Stabilization Act of 2008 (“EESA”) regarding executive compensation and
corporate governance and the related UST interim final regulations (31 CFR Part
30) published in the Federal Register on June 15, 2009, as they may be amended
from time to time by the UST (the “Compensation Guidelines”); and

WHEREAS, the Corporation delivered a certificate to the UST at the closing of
the CPP transaction that it will comply with all the Compensation Guidelines;
and

WHEREAS, the Board of Directors of the Corporation has authorized and directed
the Compensation Committee to take any and all the actions required under the
Compensation Guidelines in order to enable the Corporation to deliver that
certificate and authorized each member of the Compensation Committee to execute
this Agreement on behalf of the Corporation; and

WHEREAS, in order to comply with the Compensation Guidelines during the TARP
Period (as defined in the Compensation Guidelines), the Corporation, through the
Compensation Committee, is required to (1) discuss, evaluate and review the
senior executive officer (“SEO”) compensation plans to ensure that these plans
do not encourage the SEOs to take unnecessary and excessive risks that threaten
the value of the Corporation, (2) discuss, evaluate and review employee
compensation plans in light of the risks posed to the Corporation by such plans
and how to limit such risks and (3) discuss, evaluate and review all the
executive compensation plans of the Corporation to ensure that these plans do
not encourage the manipulation of reported earnings of the Corporation to
enhance the compensation of any of its employees; and



--------------------------------------------------------------------------------

WHEREAS, in order to comply with the Compensation Guidelines during the TARP
Period, the Corporation, through the Compensation Committee, must adopt
appropriate provisions for the recovery by the Corporation of any bonus,
incentive compensation or retention award paid to an SEO or the next 20 most
highly compensated employees (as defined in the Compensation Guidelines) based
on financial statements or performance metric criteria later determined to be
materially inaccurate or to be material and inaccurately applied; and

WHEREAS, in order to comply with the Compensation Guidelines during the TARP
Period, the Corporation is prohibited from making any golden parachute payment
or paying any tax gross-ups (as defined in the Compensation Guidelines) to any
SEO and any of the next five most highly compensated employees; and

WHEREAS, in order to comply with the Compensation Guidelines during the TARP
Period, the Corporation is prohibited from paying or accruing any bonus payment
to the most highly compensated employee of the Corporation with the exception of
long-term restricted stock, as permitted by the Compensation Guidelines; and

WHEREAS, in order to comply with the Compensation Guidelines during the TARP
Period, the Corporation must adopt and enforce an excessive or luxury
expenditure policy in compliance with the Compensation Guidelines, which may
limit the payment or reimbursement of certain expenses of senior executive
officers by the Corporation.

NOW, THEREFORE, to ensure that the Corporation and Executive are in compliance
with Section 111(b) of EESA and the Compensation Guidelines and for other good
and valuable consideration, the Corporation and the Executive hereby agree as
follows:

1. COVERAGE OF COMPENSATION GUIDELINES - INTENTION: The Compensation Guidelines
and the provisions of this Agreement apply to the Corporation during the TARP
Period and apply to Executive during any period of time during the TARP Period
that Executive is an SEO or most highly compensated employee under the
Compensation Guidelines. The intention of this Agreement is to comply with
Section 111(b) of EESA and the Compensation Guidelines, and the Agreement shall
be administered and interpreted accordingly.

2. GENERAL MODIFICATION OF EMPLOYMENT, COMPENSATION AND BENEFIT AGREEMENTS,
PLANS AND POLICIES: The Corporation and Executive agree that, notwithstanding
any contract, plan, policy agreement or understanding to the contrary, all
employment, compensation and benefit agreements, plans and policies
(collectively referred to herein as “Executive Compensation Agreements”) with
respect to Executive shall be deemed modified to comply in all respects with
Section 111(b) of EESA as implemented by any guidance or regulation thereunder,
including the Compensation Guidelines. The Corporation and Executive further
agree that the Corporation shall not adopt any new benefit plan with respect to
Executive that does not comply with Section 111(b) of EESA as implemented by any
guidance or regulation thereunder, including the Compensation Guidelines. The
Executive agrees that the Corporation, through its Compensation Committee, has
the sole discretion: (a) to determine whether and to what extent any SEO
compensation plans covering Executive encourage



--------------------------------------------------------------------------------

Executive to take unnecessary and excessive risks that threaten the value of the
Corporation; (b) to determine whether and to what extent any other employee
compensation plans covering Executive pose risks to the Corporation that should
be limited; (c) to determine whether and to what extent any employee
compensation plans covering Executive encourage the manipulation of reported
earnings; and (d) to limit or eliminate any compensation or compensation plan
based on these determinations.

3. RECOVERY OF CERTAIN COMPENSATION: In the event Executive is an SEO or one of
the next 20 mostly highly compensated employees and receives a bonus, incentive
compensation or retention award from the Corporation based on financial
statements or performance metric criteria later determined by the Corporation’s
Compensation Committee, in its sole discretion, to be materially inaccurate or
to be material and inaccurately applied, Executive agrees to return to the
Corporation, within 30 days of a written demand therefore, the amount of the
bonus, incentive compensation or retention award received by Executive in excess
of the amount that would have been paid to Executive had the inaccurate
statements or criteria been accurate and accurately applied.

4. GOLDEN PARACHUTE PAYMENTS AND GROSS-UPS: Executive agrees that if Executive
is an SEO or any of the next five most highly compensated employees: (a) the
Executive shall not be entitled to receive any golden parachute payment not
permitted under the Compensation Guidelines; (b) Executive shall not be entitled
to gross-up reimbursement by the Corporation of taxes owed by Executive; and
(c) that all Executive Compensation Agreements between Executive and the
Corporation are deemed to be amended in this regard.

5. LIMITS ON BONUSES, INCENTIVE COMPENSATION AND RETENTION AWARDS: If Executive
is the most highly compensated employee, Executive shall be subject to all
applicable prohibitions on bonuses, incentive compensation and retention awards
contained in the Compensation Guidelines and all Executive Compensation
Agreements between Executive and the Corporation are deemed to be amended in
this regard.

6. PERQUISITES AND EXPENDITURES: Executive hereby agrees to be bound by any
limits on perquisites or expenditures that are imposed by any excessive or
luxury expenditure policy adopted by the Corporation in compliance with the
Compensation Guidelines, notwithstanding any Executive Compensation Agreements
that provide otherwise or a prior practice for payment or reimbursement of such
expenses by the Corporation. The Executive agrees to return or reimburse to the
Corporation any amounts received in violation of this Paragraph 6, within 30
days of a written demand by the Corporation.

7. NONCOMPETITION AND NONINTERFERENCE: If the Executive’s employment is
terminated during the TARP Period other than by reason of Cause (as defined in
the Executive’s Employment Agreement, dated as of October 1, 2006), the
Corporation hereby agrees to not enforce Sections 7.1 and 7.2 of the Employment
Agreement, governing noncompetition and noninterference.



--------------------------------------------------------------------------------

8. WAIVER: Executive hereby voluntarily waives any claim against the Corporation
for any changes to my compensation, bonus, incentive and other benefit plans,
arrangements, policies and agreements (including golden parachute agreements and
tax gross-ups) that are required to comply with the Compensation Guidelines and
that are made pursuant to this Agreement. This waiver includes all claims
Executive may have under the laws of the United States or any state related to
the requirements imposed by the Compensation Guidelines, including, without
limitation, a claim for any compensation or other payments Executive would
otherwise receive.

9. COVERED EMPLOYMENT, COMPENSATION AND BENEFIT AGREEMENTS, PLANS AND POLICIES:
Executive acknowledges that all Executive Compensation Agreements applicable to
Executive, including but not limited to the Executive Compensation Agreements
that are listed in Annex A hereto, are subject to the modifications and
amendments provided for in this Agreement and the Compensation Guidelines, to
the extent applicable, including as a result of any required reviews of
compensation plans by the Compensation Committee.

10. MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing, signed by the Executive and on behalf of the
Corporation by such officer as may be specifically designated by the Board of
Directors of the Corporation, or unless such modification is required by changes
in the Compensation Guidelines. No waiver by either party hereto at any time of
any breach by the other party hereto of, or in compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by federal law, to the extent applicable, and otherwise by the laws of the State
of Washington.

11. INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

12. HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision in this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

EXECUTIVE  

 

Signature

 

 

Print Name

  Name HERITAGE FINANCIAL CORPORATION By:  

 

  Signature  

 

Print Name

  Member of the Compensation Committee



--------------------------------------------------------------------------------

ANNEX A

[List name of each officer and agreement modified]

 

  1. Amended and restated Employment Agreement by and among Heritage Financial
Corporation, Heritage Bank, Central Valley Bank and              effective.

 

  2. Management Incentive Plan.

 

  3. All Incentive Stock Options and Restricted Stock Award grants provided
under shareholder approved equity compensation plans.

 

  4. All other compensation programs provided by the Corporation and subject to
Executive Compensation Programs while the company is subject to guidelines.